             Case 1:20-cr-00100-NONE Document 17 Filed 08/21/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00100-NONE-SKO
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; ORDER
13                          v.
                                                         DATE: August 31, 2020
14   ROGELIO BENAVIDES,                                  TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
15                                Defendant.
16

17          IT IS HEREBY STIPULATED by and between the parties through their respective counsel that

18 the Status Conference scheduled for August 31, 2020, may be continued until November 16, 2020, at

19 1:00 p.m., before the Honorable Sheila K. Oberto. The United States has produced approximately 2,800

20 pages of discovery to defense counsel. Defense counsel has further investigation to perform in this case,
21 including review of the discovery. The parties agree that time under the Speedy Trial Act shall be

22 excluded through November 16, 2020, in the interests of justice, including but not limited to, the need

23 for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

24 3161(h)(7)(B)(i) and (iv). The parties further agree that the ends of justice served by taking this action

25 outweigh the best interest of the public and the defendant in a speedy trial.

26          ///

27          ///

28

      STIPULATION AND ORDER
                                                         1
30
               Case 1:20-cr-00100-NONE Document 17 Filed 08/21/20 Page 2 of 2


 1            IT IS SO STIPULATED.

 2

 3
      Dated: August 20, 2020                                 MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5
                                                             /s/ JOSEPH BARTON
 6                                                           JOSEPH BARTON
                                                             Assistant United States Attorney
 7

 8
      Dated: August 20, 2020                                 /s/ KEVIN ROONEY
 9                                                           KEVIN ROONEY
10                                                           Counsel for Defendant

11
                                                     ORDER
12

13            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled for

14 August 31, 2020, is continued until November 16, 2020, at 1:00 p.m., before the Hon. Sheila K. Oberto

15 The period through November 16, 2020, inclusive, is excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A)

16
     and 3161(h)(7)(B)(i) and (iv).
17

18 IT IS SO ORDERED.

19

20
     Dated:     August 21, 2020                                   /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER
                                                         2
30
